DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments and arguments filed on 4/22/2022 wherein claims 1-20 have been cancelled and claims 21-28 have been added. 
Claims 21-28 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendment filed 4/22/2022 renders moot the rejection of claims 1-20 made by the Examiner under 35 USC 103 over Hillard et al. (US 2015/0328240) in view of Bromberg et al. (US 2007/0231247). 














New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard et al. (US 2015/0328240) in view of Bromberg et al. (US 2007/0231247).
Claim 1 of Hillard discloses an antimicrobial product comprising an organosilane, an antiseptic such as hypochlorous acid (see claims 15 and 16), a carrier, a delivery system and a facemask wherein the delivery system delivers the organosilane and carrier to the facemask (see claim 1).  [0038] further describes the composition as a carrier being a compound that holds the various subcomponents in a suspension or solution, e.g. microparticle. Thus, Hillard suggest a solution of organosilane and antiseptic (hypochlorous acid) in a solution/suspension which is encapsulated.  
An exemplified organosilane is 3-trimethoxysilyl quaternary ammonium compound (see claim 4) (see instant claim 22) which may be present in an amount of between 1.0% (see claim 6) (see instant claims 24-26). 
Regarding instant claim 27, this is a product by process limitation as to how the hypochlorous acid is produced. However, because hypochlorous acid is a chemical compound of known and constant structure, the hypochlorous of the prior art is the same, regardless of process employed to produce it.
 Hillard fails to teach the solution/suspension as possessing water and the hypochlorous acid being present at a concentration of between 0.1-1000 ppm. 
Bromberg is directed to antimicrobial compositions comprising hypohalous acids and their salts such as hypochlorous acid (see [0023]) which is present in the composition in an amount of between 0.001% to 10% (10 ppm to 100,000 ppm) (see [0023]) (see instant claims 23 and 28) wherein the antimicrobial composition is in the form of an aqueous solution. Bromberg teaches that such a hypochlorous concentration provides antimicrobial activity (see [0025]) and so it would have been obvious to modify Hillard’s solution to employ such a concentration with a reasonable expectation for success in providing an antimicrobial benefit. 
It is noted that Hillard’s composition’s composition contains more constituents than the ‘consisting of’ composition of the instant claims, e.g. carrier, face mask, however, the Examiner finds that the suspension/solution that exists within the carrier as sufficiently narrow to obviate the instantly claims. The suspension/solution of the organosilane, antiseptic hypochlorous acid and water would need to be prepared prior to encapsulating the solution in a carrier as described by Hillard and is sufficiently narrow that one of ordinary skill in the art would identify is as an intermediate  composition ‘consisting of’ these three components that would need to be prepared prior to encapsulation and thus the claimed composition would readily be envisaged by one of ordinary skill in the art. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611